Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This advisory action is responsive to communications filed on 02/25/2021. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
Applicant argues that those of ordinary skill in the art would generally know the hardware structures and algorithms for implementing the apparatus and flow chart elements. Remarks p. 8. Applicant’s does not argue that the claim elements should not be interpreted as means plus function limitations. The mere fact that one of ordinary skill in the art would know the hardware structures and/or algorithms for carrying out the claimed functions does not preclude the claim limitations from interpretation as means plus function under section 112(f) because the structure is not recited in the claims.
Applicant argues that the cited references fail to teach moving terminals, as recited in the amended claims. Remarks p. 9. Applicant’s argument is directed towards newly added limitations. Further search and/or consideration is required to determine the persuasiveness of the arguments and the patentability of the newly amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG

Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455